NUMBER 13-08-00423-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE JOSE GUERRA VELASCO AND
ENTRETENIMIENTO MATAMOROS, S.A. DE C.V.




On Petition for Writ of Mandamus 



MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Yañez and Benavides

Memorandum Opinion Per Curiam (1)


	Relators, Jose Guerra Velasco and Entretenimiento Matamoros, S.A. de C.V., filed
a petition for writ of mandamus and an emergency motion for temporary relief in the above
cause on July 3, 2008.  The Court granted the emergency motion, stayed the underlying
proceedings, and requested a response from the real party in interest, Henley
Entertainment, Inc.  
	Henley Entertainment, Inc., filed a motion for extension of time to file its response,
which we herein GRANT, and accordingly, such response was duly filed on July 15, 2008. 
	The Court, having examined and fully considered the petition for writ of mandamus
and response thereto, is of the opinion that relators have not shown themselves entitled
to the relief sought.  See In re Pirelli Tire, L.L.C., 247 S.W.3d 670, 675 (Tex. 2007) (orig.
proceeding); see also Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 508 (1947).  Accordingly, the
stay previously imposed by this Court is LIFTED.  See Tex. R. App. P. 52.10(b) ("Unless
vacated or modified, an order granting temporary relief is effective until the case is finally
decided.").  The petition for writ of mandamus is DENIED.  See id. 52.8(a). 

								PER CURIAM




Memorandum Opinion delivered and 
filed this the 4th day of August, 2008.
 

 
1.   See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).